Name: Commission Regulation (EEC) No 2069/87 of 14 July 1987 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-prices for lamb for the period 15 July to 15 December 1987
 Type: Regulation
 Subject Matter: trade policy;  prices;  means of agricultural production
 Date Published: nan

 15. 7. 87 Official Journal of the European Communities No L 194/9 COMMISSION REGULATION (EEC) No 2069/87 of 14 Julyt 1987 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-prices for lamb for the period 15 July to 15 December 1987 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for imple ­ menting and suspending intervention buying in of sheep ­ meat (3), as last amended by Regulation (EEC) No 2109/86 (4), lays down the qualities and buying-in prices for products which could be bought in by intervention agencies during the period 15 July to 15 December 1986 ; Whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1987 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regula ­ tion (EEC) No 2755/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1987 the qualities and buying-in prices for products which may be bought in by the intervention agencies are fixed in the said Annex.' 2. The Annex is replaced by the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 183, 16 . 7. 1980, p. 1 . O OJ No L 79, 21 . 3 . 1987, p. 3 . 0 OJ No L 284, 29 . 10 . 1980 , p. 33 . (4) OJ No L 182, 5 . 7 . 1986, p. 10 . No L 194/ 10 Official Journal of the European Communities 15. 7. 87 ANNEX INTERVENTION BUYING-IN PRICES FRANCE : LAMB (ECU/100 kg green rate) '    Quality (') U 3 R 3 O 3 U 4 R 4 Period " (couvert) (couvert) (couvert) (gras) (gras) 15-19 July 1987 390,037 373,510 343,762 304,097 290,875 week starting on : IIllllll 20 July 1987 386,131 369,770 340,319 301,052 287,962 27 July 1987 384,243 367,962 338,655 299,580 286,554 3 August 1987 383,524 367,273 338,021 299,018 286,018 10 August 1987 383,524 367,273 338,021 299,018 286,018 17 August 1987 383,524 367,273 338,021 299,018 286,018 24 August 1987 383,524 367,273 338,021 299,018 286,018 31 August 1987 383,524 367,273 338,021 299,018 286,018 7 September 1987 383,524 367,273 338,021 299,018 286,018 14 September 1987 383,524 367,273 338,021 299,018 286,018 21 September 1987 383,524 367,273 338,021 299,018 286,018 28 September 1987 384,055 367,781 338,489 299,432 286,414 5 October 1987 384,055 367,781 338,489 299,432 286,414 12 October 1987 384,361 368,075 338,759 299,672 286,642 19 October 1987 384,845 368,538 339,186 300,049 287,003 26 October 1987 386,839 370,448 340,943 301,604 288,490 2 November 1987 389,813 373,296 343,564 303,922 290,708 9 November 1987 392,846 376,200 346,237 306,286 292^70 16 November 1987 398,498 381,612 351,218 310,693 297,185 23 November 1987 404,162 387,036 356,210 315,109 301,409 30 November 1987 409,826 392,460 . 361,202 319,525 305,633 7 December 1987 416,339 398,698 366,943 342,604 310,490 14 December 1987 424,883 406,879 374,473 331,264 316,862 (2 days only) I (') Within the meaning of point E of Annex III to Commission Regulation (EEC) No 1481 /86 (OJ No L 130, 16. 5. 1986, p.